The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2021 has been entered.
Claim Status

Claims 1, 5, 6, 19, 22, 23, 26-28, 31-34 are pending.  Claims 2-4, 7-18, 20-21, 24-25 and 29-30 are cancelled.  No amendments were submitted with the arguments filed 16 August 2021.  Claims 1, 5, 6, 19, 22, 23, 26-28, 31-34 are under current examination.
Priority
This application claims benefit from provisional U.S. Application No. 61/038,697 (filed 03/21/2008).  The instant application has been granted the benefit date, 21 March 2008, from the application 61/038,697.  

RESPONSE TO ARGUMENTS
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Kleinsek & Binette
Claims 1, 5, 6, 19, 22, 23, 26-28, 31-34 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleinsek et al (US2007/0128174) in view of Binette et al. (US2006/0292131) for the reasons of record and the comments below.
The applicant's arguments have been fully considered but are unpersuasive.
The applicant argues that Kleinsek discloses “a hodge-podge of treatment methods that are unrelated to one another…[and] prospectively (with no experimental data) mentions briefly, in passing, at only paragraph [0576], which is one paragraph out of 644 paragraphs, of the possibility of using chondrocytes to repair lesion in intervertebral disc, with no support or basis for stating this…[t]here is no mention of any context or how this would be done” (Remarks, filed 11/27/2017, pages 4-5, emphasis added by applicant).  The applicant further argues Kleinsek fails to provide any actual data or any evidence to suggest that their described method would actually result in a successful treatment method (Remarks, page 5). The examiner interprets this argument as suggesting that the teachings of Kleinsek would not be an enabling disclosure.  The examiner acknowledges that Kleinsek does not provide a working example of their prophetic method.  However, Kleinsek adequately describes all the active method steps and conjectured outcome of a genus of methods that encompasses embodiments such as those of the instant claims.  In particular, Kleinsek teaches, "Certain embodiments are related to cases wherein the lesion is degeneration, rupture, herniation or atrophy of the intervertebral disc to be repaired, remodeled or bulked by injection of a composition of (e.g., autologous) chondrocytes to produce hyaline cartilage and fibrocartilage" (parag.0576, emphasis added by examiner).  The examiner notes that successful 
The applicant makes the spurious argument that “a cytokine that is effective in a particular treatment of, for example, knee joint may not be necessarily effective in the treatment of spine because successful treatment depends on the environment of the subject matter to be determined whether cells could be active in the area” (Remarks, page 6).  The examiner notes that this is all attorney speculation and not based upon the claims at hand or the facts relevant to the instant claims.  Therefore, the examiner finds the applicant’s arguments unpersuasive.
The applicant references the Parvizi article (submitted August 7, 2015) and points to a passage that described some differences between the biomechanics and Principles of Orthopedics.  Chapter 7: Bearing Surface Materials for Hip, Knee and Spinal Disk Replacement. Pages 73-83)  seems to be a review article that addresses various types of knee, hip and spinal disk prostheses.   None of the examples described in Parvizi seem to involve transplantation of mammalian chondrocytes, as is required by the instant claims and suggested by the cited art.  The applicant has cited page 74, emphasizing a passage that refers to the differences in biomechanical properties of the bearing surfaces of three different joints that affect the forces and motions that lead to wear in prostheses for the three different joints (i.e,  the hip, the knee, and the spine).  Based upon this statement in Parvizi, the applicant asserts that “treating any condition related to these separate areas are patentably distinct” (Remarks, page 7).   The examiner notes that the instant claims contain no limitations regarding biomechanical wear.  Furthermore, the Parvizi reference does not seem to provide important guidance about chondrocyte transplantation.  Especially, Parvizi does not seem to mention the use of juvenile chondrocytes or non-disc chondrocytes.  Rather, the Parvizi reference describes various metal, polymeric, and ceramic prostheses.  Since the Parvizi reference does not seem to be directly relevant to the instantly claimed invention or the teachings of the cited art, the examiner does not come to the same conclusion as the applicant.  The examiner finds no basis for generalizing from a statement about biomechanical wear to suggest some indistinctly stated reason for a finding of non-obviousness, in the way the applicant has done.  Without actual method steps to consider or structural elements to compare, the 
The applicant argues that cellular activity can be unpredictable depending of the environment in which the cells are placed (Remarks, page 6).  The applicant has provided Parvizi et al. (Principles of Orthopedics.  Chapter 7: Bearing Surface Materials for Hip, Knee and Spinal Disk Replacement. Pages 73-83) for the examiner’s consideration.  The examiner notes that Parvizi seems to be a review article that addresses various types of knee, hip and spinal disk prostheses.   None of the examples described in Parvizi seem to involve transplantation of mammalian chondrocytes, as is required by the instant claims and suggested by the cited art.  The applicant has cited page 74, emphasizing a passage that refers to the differences in biomechanical properties of the bearing surfaces of three different joints that affect the forces and motions that lead to wear in prostheses for the three different joints (i.e,  the hip, the knee, and the spine).  Based upon this and similar statements in Parvizi, the applicant asserts that the Kleinsek ‘174 reference fails to be applicable to the presently claimed invention directed to a method for preventing or retarding degeneration of intervertebral disc at the an intervertebral disc defect site and Kleinsek ‘174 fails to provide an enabling disclosure for treating intervertebral disc in spine” (Remarks, page 6).  The examiner notes that the instant claims contain no limitations regarding biomechanical wear.  Furthermore, the Parvizi reference does not seem to provide important guidance about chondrocyte transplantation.  Especially, Parvizi does not seem to mention the use of juvenile chondrocytes or non-disc chondrocytes.  Rather, 
The applicant alleges that it would not be known whether a particular cell type (presumably, non-disc or juvenile chondrocytes) would be able to secrete various proteins (Remarks, page 7).  The examiner points out that the claims do not indicate by what mechanism the chondrocytes act to retard degeneration.  Additionally, Binette et al teach using non-disc chondrocytes or juvenile chondrocytes (parag.0049) for transplantation.  Therefore, the cited art seems minimally sufficient to meet the limitations of the claims.  Therefore, the examiner finds the applicant’s argument insufficient to overcome the pending rejection.   
The applicant points to various teachings of Binette, including those directed to chondrocytes transduced with an erythropoietin gene and transplanted into a diseased area (Remarks, page 7).  The applicant further remarks, “This is the extent of the disclosure of the Binette ‘131 reference” (Remarks, page 6).  The examiner disagrees with the applicant regarding the breadth of the Binette disclosure.  Binette teaches many things, including that a skilled artisan at the time of Binette knew of other researchers who had isolated chondrocytes from sterna (parag.0049), which is a source of non-disc chondrocytes.  Therefore, as the examiner had used Binette in the pending rejection to 
The applicant has argued that Binette fails to suggest the desirability of using non-disc chondrocytes or juvenile chondrocytes (Remarks, page 5).  The pending rejection does not suggest that Binette provides “motivation” of TSM.  Rather, the examiner utilizes KSR Rationale “B” to justify substituting non-disc chondrocytes for generic chondrocytes.  The examiner wrote: “it would have been obvious to substitute the “non-disc chondrocytes or juvenile chondrocytes” (as taught by Binette) for the generic chondrocytes taught in Kleinsek’s method because Binette et al teach the equivalency of these types of chondrocytes for transplantation.”  Therefore, the examiner finds the applicant’s arguments unpersuasive.
The applicant has argued that Binette fails to remedy the deficiencies of Kleinsek (Remarks, pages 7-8). Contrary to the applicant’s assertion, the examiner has provided teachings in Binette to use non-disc chondrocytes.  The examiner refers the applicant to the pending rejection.  Therefore, the examiner finds the applicant’s arguments unpersuasive.

The applicant argues that the cited art does not provide any experimental evidence that there in an enabling combination of references. This line of reasoning has been addressed above.  The examiner notes that successful injection of chondrocytes into articular cartilage has been performed prior to the instant application, namely into knee joints. Therefore, there is nothing particularly unusual about the process of injecting chondrocytes into tissues where cartilage tissue repair is needed.  Therefore, it is the examiner's view that a skilled artisan would deem a similar process of injection of chondrocytes into a different location in the body where cartilage needs repair to be highly likely of success.  Also, since Binette refers to transplantation of non-disc chondrocytes or juvenile chondrocytes (parag.0049), the examiner concludes this was known to skilled artisans prior to the claimed invention.  The applicant has provided no scientific basis for the assertion that process of transplanting non-disc chondrocytes or juvenile chondrocytes into intervertebral disc sites would be unpredictable.  The examiner concludes the burden has been shifted to the applicant to demonstrate that transplantation of non-disc chondrocytes or juvenile chondrocytes would be unpredictable.  Therefore, the examiner finds the applicant’s argument unpersuasive.

Therefore, the examiner hereby maintains the rejection of claims  1, 5, 6, 19, 22, 23, 26-28, 31-34  under 35 U.S.C. 103(a) as being unpatentable over Kleinsek et al (US2007/0128174) in view of Binette et al. (US2006/0292131).  
The examiner reiterates the pending rejection:
Claims 1, 5, 6, 19, 22, 23, 26-28, 31-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kleinsek et al (US2007/0128174) in view of Binette et al. (US2006/0292131).
Claim 1 is directed to a method for retarding degeneration of intervertebral disc at an intervertebral disc defect site comprising: injecting a composition consisting 
Kleinsek et al. teach a method of treating a defect in an intervertebral disc comprising “injection of a composition of (e.g., autologous) chondrocytes" (parag.0576).
Regarding to limitation directed to the method according to claim 1, wherein the chondrocyte is allogeneic.  Kleinsek et al. teach “embodiments of the invention include introduction of cell into a patient to treat a defect using…allogeneic cells” (parag.0014), thereby suggesting this limitation.
Regarding the limitation to administer merely mammalian chondrocytes to an intervertebral disc, without any matrix/support structure, the examiner concludes the cited art suggests these limitations to a skilled artisan.  The examiner has previously pointed out that Kleinsek at parag.0576 teaches “[c]ertain embodiments…wherein the lesion is degeneration, rupture, herniation, or atrophy of the intervertebral disc to be repaired, remodeled or bulked by injection of a composition of...chondrocytes to product hyaline cartilage fibrocartilage.”  Therefore, the examiner concludes a skilled artisan would interpret this passages as suggesting an embodiment of Kleinsek's methods which injects the degenerated or injured intervertebral disc with little more than chondrocytes.  Furthermore, Kleinsek at paragraph [0014] teaches, “[t]he cells may be introduced with or without the proteins, factors, and supplementing materials described herein.”  
prima facie obvious in view of the cited art.  
Claim 5 is directed to the method according to claim 3, wherein the chondrocyte is incubated with a cytokine.  Kleinsek et al. teach a method wherein the chondrocyte is cultured with a cytokine  (see entire document and claim 59)
Claim 6 is directed to the method according to claim 1, wherein the mammal is human.  Kleinsek teach treating humans (parag.0003).
Claim 19 is directed to a method of treating degenerated or injured intervertebral disc in a patient comprising injecting a composition consisting essentially of mammalian chondrocyte into the intervertebral disc defect site of a subject in need thereof by puncturing the intervertebral disc at anterior aspect of the spine, wherein the chondrocyte is non-disc chondrocyte or juvenile chondrocyte, and wherein the chondrocyte is allogeneic relative to the mammal.  Kleinsek et al. teach a method of treating a “degeneration, rupture, herniation or atrophy of the intervertebral disc to be 
Claims 22-23 and 26-28 depend from claims 1 and 19, and are directed to non-disc chondrocytes or juvenile chondrocytes.  Claims 22-23 and 26-28 recite non-disc chondrocytes or juvenile chondrocytes in conjunction with every possible combination of antecedent limitations.  The cited art has described non-disc chondrocytes or juvenile chondrocytes as examples of chondrocytes that could be used for transplantation.  There has been no evidence presented to show that non-disc chondrocytes or juvenile chondrocytes in combination with a particular other element would be non-obvious, therefore the examiner concludes that these are conventional elements which fit within the KSR reasoning for combining.  Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (injecting chondrocytes into intervertebral disc defect sites and using non-disc chondrocyte or juvenile chondrocyte for transplantation) are taught by Kleinsek or Binette and further they are taught in various combinations and are shown to be used for transplantation method of fixing cartilage defects.  It would be therefore predictably obvious to use a combination of these elements in a method of fixing cartilage defects.  
Claims 31-32 are directed to the methods of claims 1 and 19 (respectively), wherein the site of injection in the intervertebral disc is nucleus pulposus.  As the 
	While Kleinsek et al. teaches using chondrocytes, Kleinsek et al. does not teach using chondrocytes specifically derived from non-disc chondrocytes or juvenile chondrocytes.
	However, Binette et al teach using non-disc chondrocytes or juvenile chondrocytes (parag.0049) for transplantation.  In particular, Binette describes isolating  chondrocytes from sterna (parag.0049), which is a source of non-disc chondrocytes.  
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to substitute the “non-disc chondrocytes or juvenile chondrocytes” (as taught by Binette) for the generic chondrocytes taught in Kleinsek’s method of treatment.  
	The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to substitute the 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Kleinsek et al. and Binette et al. because each of these teachings generated successful transplantation of chondrocytes
Therefore the method as taught by Kleinsek et al. in view of Binette et al. would have been prima facie obvious over the method of the instant application.

Conclusion

No claims are allowed.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633